t c memo united_states tax_court patricia l lang petitioner v commissioner of internal revenue respondent docket no 24966-12l filed date p filed a petition for review of a lien notice filing pursuant to sec_6320 in response to r’s determinations that the collection actions were appropriate held p is not eligible to contest the underlying tax_liability held further r’s determinations are sustained patricia l lang pro_se priscilla a parrett for respondent memorandum opinion wherry judge the parties submitted this case pursuant to rule respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 notice_of_determination in response to the notice_of_determination petitioner timely filed a petition pursuant to sec_6330 the issues that we have been asked to decide are whether petitioner is precluded from contesting her underlying federal_income_tax liabilities for her and tax years whether the appeals_office abused its discretion in sustaining respondent’s collection actions and whether we should impose a penalty pursuant to sec_6673 background some of the facts have been stipulated the stipulation with accompanying exhibits is incorporated herein by this reference at the time the petition was filed petitioner resided in indiana unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times and rule references are to the tax_court rules_of_practice and procedure notices of deficiency and intent to levy petitioner did not file federal_income_tax returns for the taxable years and consequently respondent prepared substitutes for returns pursuant to the authority granted to him by sec_6020 petitioner subsequently submitted tax returns for and on date date and date respectively these late tax returns were disregarded as they were filed after respondent had issued statutory notices of deficiency for the tax years and assessed the tax and additions to tax shown to be due in the statutory notices of deficiency respondent issued to petitioner notices of deficiency for the tax years and on date date and date respectively the notices were sent via certified mail and were addressed to petitioner at her last_known_address in woodburn indiana petitioner’s last_known_address and her current address reflected on her tax_court petition are identical respondent may have also issued to petitioner a proper notice of deficiency for the tax_year on date petitioner failed to file a petition contesting any of the notices of deficiency and the tax was assessed respondent sent petitioner four notices letter sec_1058 final notice_of_intent_to_levy and notice of your right to a hearing levy notices on date date date and date for the taxable years and respectively advising her that he intended to levy to collect her unpaid income_tax liabilities and that she could request and then receive a hearing with the appeals_office all the levy notices were sent via certified mail addressed to petitioner at her last_known_address petitioner did not request a collection_due_process cdp hearing in response to these levy notices notice_of_federal_tax_lien filing and request for a hearing respondent on date issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing for the tax years at issue under sec_6320 subsequently petitioner filed a timely form request for a for years and respondent has provided adequate documentation in the form of copies of the statutory notices of deficiency and duly postmarked certified mail receipts to establish that the notices of deficiency for these years were issued and sent via certified mail however as to the year the record does not contain a true and complete copy of the notice_of_deficiency nor does it contain proof of certified mailing of the notice_of_deficiency to establish that a proper notice_of_deficiency for this year was issued and or sent to petitioner by certified mail collection_due_process or equivalent_hearing with respondent along with an attachment in the attachment petitioner requested a face-to-face hearing and demanded that the internal_revenue_service irs verify that all procedures were followed properly she stated that she did not believe she was liable for tax that she should not be held responsible for the penalties accrued and that she wanted to challenge this ‘liability’ seeing that i never had a chance to challenge it before in the alternative petitioner asserted that if this liability is indeed a proper assessment and can be proven that it is authentic and owed i would like to discuss what collection alternatives are available to me to include but not limited to offer_in_compromise installment agreements and any other payment arrangements that may be available to me hearing proceedings and the notice_of_determination petitioner’s case was assigned to settlement officer kathy masters who wrote to petitioner on date advising her of the assignment and providing an overview of the appeals process and what was expected of her on date ms masters mailed petitioner a letter informing her that ms masters had scheduled a telephone conference for date ms masters further advised petitioner that although she had requested a face-to-face hearing she was ineligible for a face-to-face hearing because she was not in filing compliance ms masters asked petitioner to submit financial information by completing and returning form 433-a collection information statement for wage earners and self-employed individuals and informed her that if she was in filing compliance by date and had submitted the form 433-a ms masters would transfer the case to allow petitioner to have a face-to-face hearing on date not having received any documents from petitioner and not being able to reach her for the scheduled telephone conference ms masters sent her a letter informing her that if she did not provide the requested information by date she would make the determination using the information available to her petitioner responded to the earlier date letter with a letter dated date which respondent received on date asserting that the scheduled telephone conference date was not convenient for her and that she had never received a notice_of_deficiency for the years at issue on date ms masters mailed petitioner a followup letter noting her failure to comply with the requirements for collection alternatives eligibility which would have made her eligible for a face-to-face hearing including her failure to provide the requested information and file delinquent tax returns the letter also noted that the records showed the notices of deficiency had been mailed to petitioner’s last_known_address ms masters gave petitioner until date to respond and submit the delinquent tax returns and any relevant information for her consideration on date ms masters received another letter from petitioner repeating the same claims that petitioner had asserted in her last letter without providing any of the requested information subsequently ms masters made her determination and prepared the case for closure on date respondent issued petitioner the notice_of_determination sustaining the lien notice filing to aid in the collection of her income_tax liabilities for the tax years at issue petitioner then filed a timely petition with this court discussion petitioner objects to ms masters’ determination on the following grounds petitioner never received notices of deficiency for the tax years at issue and therefore had no opportunity to challenge the underlying tax_liability petitioner has not filed returns for the taxable years and respondent failed to provide her with a face-to-face cdp hearing and respondent failed to show that he followed all proper procedures as required_by_law we consider these contentions and then evaluate whether to impose a penalty under sec_6673 i collection actions a general rules and the standard of review sec_6321 imposes a lien in favor of the united_states upon all property and rights to property of a taxpayer where there exists a failure to pay any_tax liability after demand for payment the lien generally arises at the time assessment is made sec_6322 sec_6323 however provides that this lien shall not be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until the secretary files a notice of lien with the appropriate public officials sec_6320 sets forth procedures applicable to afford protections for taxpayers in lien situations sec_6320 establishes the requirement that the secretary notify in writing the person described in sec_6321 of the filing of a notice of lien under sec_6323 this notice required by sec_6320 must be sent not more than five business days after the notice of tax_lien is filed and must advise the taxpayer of the opportunity for administrative review of the matter in the form of a hearing before the appeals_office sec_6320 and sec_6320 and c grants a taxpayer who so requests the right to a fair hearing before an impartial appeals officer generally to be conducted in accordance with the procedures described in sec_6330 d e and g sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the taxpayer to seek judicial review in the tax_court in considering whether taxpayers are entitled to any relief from the commissioner’s determination this court has established the following standard of review w here the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 b petitioner’s challenge to underlying liabilities sec_6330 permits challenges to the existence or amount of the underlying liability in collection proceedings only where the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to challenge the liability petitioner asserts that she never had an opportunity to dispute her underlying tax_liabilities she contends that she never received notices of deficiency for the tax years at issue respondent contends that the notices were properly mailed by certified mail to petitioner’s last_known_address we examine first whether petitioner received notices of deficiency for the taxable years and and thus had a prior opportunity to contest her tax_liabilities for those years we conclude she did in the absence of clear evidence to the contrary the presumptions of official regularity and delivery justify the conclusion that the statutory notice was sent and that attempts to deliver were made sego v commissioner t c pincite see also 724_f2d_808 9th cir proper mailing includes mailing by certified mail to the taxpayer’s last_known_address sego v commissioner t c pincite if the presumption applies this court may find that a taxpayer received the notice if he fails to rebut the presumption see conn v commissioner tcmemo_2008_186 a taxpayer’s self-serving testimony that he did not receive the notice_of_deficiency standing alone is generally insufficient to rebut the presumption see klingenberg v commissioner tcmemo_2012_292 at casey v commissioner tcmemo_2009_131 wl at the court’s determination of whether a taxpayer has received a notice_of_deficiency so as to preclude a challenge to the underlying tax_liability under sec_6330 is made on the preponderance_of_the_evidence sego v commissioner t c pincite figler v commissioner tcmemo_2005_230 wl at see also casey v commissioner wl at respondent has shown that the notices of deficiency for and were mailed to petitioner’s last known mailing address which is also her current mailing address via united_states postal service certified mail the notices of deficiency were not returned to respondent as undeliverable petitioner has regularly received mail from the irs at that same address and resided there when the tax_court petition was filed therefore respondent is entitled to the presumption of official regularity petitioner has not produced any evidence other than her own unsubstantiated claims to rebut the presumption of official regularity we conclude that she received the notices of deficiency and thus had a prior opportunity to contest her liabilities for the tax years and we next ask whether petitioner had had a prior opportunity to contest her tax_liability when she received the final notice_of_intent_to_levy and your right to a hearing for the year precluding her from challenging her liability for that year we conclude she did under sec_6330 petitioner is precluded from contesting her underlying liability in a cdp hearing and in this proceeding if she already had a prior opportunity to contest her liability sec_301_6320-1 q a-e7 proced admin regs reflects the same interpretation and application of the statutory provision sec_6330 the regulation provides that where the taxpayer previously received a cdp_notice under sec_6330 with respect to the same tax and tax period and did not request a cdp hearing with respect to that earlier cdp_notice the taxpayer already had an opportunity to dispute the existence or amount of the underlying tax_liability see 126_tc_356 sec_301_6320-1 q a-e7 proced admin regs petitioner received a final notice_of_intent_to_levy and your right to a hearing for year she took no action in response to it because petitioner could have filed an appeal of respondent’s notice_of_intent_to_levy and therein follows sec_301_6320-1 q a-e7 proced admin regs states as q-e7 what issues may a taxpayer raise in a cdp hearing under sec_6320 if the taxpayer previously received a notice under sec_6330 with respect to the same tax and tax period and did not request a cdp hearing with respect to that notice a-e7 the taxpayer may raise appropriate spousal defenses challenges to the appropriateness of the nftl filing and offers of collection alternatives the existence or amount of the underlying liability for any_tax period specified in the cdp_notice may be challenged only if the taxpayer did not have a prior opportunity to dispute the tax_liability if the taxpayer previously received a cdp_notice under sec_6330 with respect to the same tax and tax period and did not request a cdp hearing with respect to that earlier cdp_notice the taxpayer had a prior opportunity to dispute the existence or amount of the underlying tax_liability challenged her underlying federal_income_tax liability for the year we conclude that she had a prior opportunity to challenge her underlying tax_liability for that year and is now precluded from challenging it in this court c review of respondent’s notice_of_determination because the validity of the underlying tax_liabilities are not properly at issue we will review respondent’s administrative determination for abuse_of_discretion see sego v commissioner t c pincite 114_tc_176 in reviewing for abuse_of_discretion we will reject the determination of the appeals_office only if petitioner establishes that the determination was arbitrary capricious or without sound basis in fact or law see rule a 125_tc_301 aff’d 469_f3d_27 1st cir we do not normally substitute our judgment for that of the appeals_office and we do not decide independently whether we believe the lien notice filing should be withdrawn see murphy v commissioner t c pincite instead we consider whether in the course of making its determination the appeals_office verified that the requirements of applicable law and administrative procedure have been met considered any relevant issue raised by the taxpayer that relates to the unpaid tax or the proposed levy and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 and petitioner contends that her hearing was not fair and impartial because she was denied a face-to-face hearing although a sec_6330 hearing may consist of a face-to-face hearing a proper hearing may also occur by telephone or by correspondence under certain circumstances 115_tc_329 barry v commissioner tcmemo_2011_127 wl at sec_301_6330-1 q a-d6 proced admin regs the regulations also explain that a face-to-face hearing will not be granted if the request for a hearing or other taxpayer communications indicates that the taxpayer wishes only to raise irrelevant or frivolous issues sec_301_6330-1 q a-d8 proced admin regs see also 117_tc_183 lindberg v commissioner tcmemo_2010_67 wl at furthermore a face-to-face hearing to consider a collection alternative will not be granted unless the taxpayer has filed the past-due returns and submitted the required financial statements see 129_tc_107 stating that appeals officer did not abuse her discretion in rejecting proposed installment_agreement a collection alternative and sustaining proposed collection action because taxpayer was not in compliance with his current tax obligations lindberg v commissioner wl at thus we have repeatedly held that there is no abuse_of_discretion in the irs’ refusal of a face-to-face hearing where a taxpayer has failed to present nonfrivolous arguments file past-due returns and submit financial statements as prerequisites to a collection alternative see seaver v commissioner tcmemo_2012_55 wl at zastrow v commissioner tcmemo_2010_215 wl at petitioner never raised any nonfrivolous issues she repeatedly demanded that ms masters explain and verify the procedures and laws that were followed and argued that she did not have the opportunity to contest the underlying liabilities petitioner however never presented any evidence that the underlying liabilities were incorrect nor did she suggest a collection alternative or satisfy respondent’s requests for her to complete and submit a form 433-a and file her delinquent tax returns accordingly the appeals_office did not abuse its discretion in denying petitioner a face-to-face collection_due_process_hearing petitioner has not advanced any argument or introduced any evidence that would allow us to conclude that the determination to sustain the levy was arbitrary capricious or without sound basis in fact or law the appeals_office correctly precluded petitioner from challenging the underlying liabilities petitioner did not comply with ms masters’ requests to submit tax returns or submit a form 433-a or any other financial information the appeals_office determined that the requirements of applicable law and administrative procedure had been met and concluded that the lien notice filing appropriately balanced the need for efficient collection_of_taxes with petitioner’s concerns regarding the intrusiveness of the collection action therefore we hold that the appeals_office did not abuse its discretion when it issued a notice_of_determination upholding the proposed collection action ii sec_6673 penalty sec_6673 authorizes the court to require the taxpayer to pay a penalty not in excess of dollar_figure when it appears to the court that inter alia proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless in 115_tc_576 we warned that taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by bringing dilatory or frivolous lien or levy actions will face sanctions under sec_6673 we have in the past imposed a sec_6673 penalty in cases premised on arguments akin to those petitioner raised in klingenberg v commissioner t c memo the taxpayer repeatedly demanded that the settlement officer explain the procedures or laws that were followed and argued that he did not have the opportunity to contest the underlying liabilities without presenting any evidence that the underlying liabilities were incorrect the taxpayer also argued that the commissioner did not provide him with a face-to-face cdp hearing that he had specifically requested while failing to submit any of the requested financial information or income_tax returns this court concluded that the taxpayer had not raised any nonfrivolous issue and imposed a sec_6673 penalty for raising frivolous arguments and instituting proceedings primarily for delay see id at we are convinced that petitioner instituted this proceeding primarily for delay petitioner repeatedly advanced contentions and demands previously and consistently rejected by this court we consider it an abuse of our process that t axpayers with genuine controversies were delayed while we considered this case solomon v commissioner tcmemo_1993_509 aff’d without published opinion 42_f3d_1391 7th cir nevertheless we have decided to exercise restraint given that petitioner may not have received a prior warning concerning the imposition of a sec_6673 penalty petitioner did not appear at calendar call and respondent made a joint motion to submit the cause under rule but we have stated that cases submitted under rule could still give rise to a sec_6673 penalty see eg crites v commissioner tcmemo_2012_267 petitioner may not have received that warning and did ultimately timely prosecute her case by means of the rule procedures consequently we exercise restraint in this case but we caution petitioner that if she insists on continuing to waste the time of this court by not voluntarily filing her required federal_income_tax returns by making frivolous arguments or by unreasonably delaying any future case we will be inclined to impose a sec_6673 penalty the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
